Title: To George Washington from Timothy Pickering, 14 March 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War Office March 14. 1795.
        
        Solicitous to retain in the public service so estimable an Officer as Captain Dale, I wished to place the indulgence he requests on such ground as might save that service from injury and afford a justification to the Executive of the United States in granting him a furlough.
        Captain Dale will undoubtedly return from China in full time to take command of the Frigate to which he has been appointed.
        The superintending of her while building may be committed to Captain Samuel Barron, as soon as he returns from sea, and in the interim to his uncle Captain Robert Barron. Both are of Norfolk, experienced seamen, and recommended by the Agent Mr Pennock and others. Samuel Barron is a Candidate for a first Lieutenancy in the navy; and will feel a peculiar interest in performing attentively the Office of Superintendant. Captain Dale will compensate them for the services they render in his stead.
        Captain Barry and Captain Truxtun have engaged to afford every advice and assistance that may be required relative to Captain Dale’s frigate, during his absence.
        Under these circumstances I have thought it would be expedient that Captain Dale should be indulged with a furlough during the time necessary for performing his intended voyage to China: otherwise an Officer so universally highly valued and esteemed will be forever lost to the naval service of the United States.
        On communicating the matters here stated to General Knox I have the pleasure to find his opinion entirely concurring with my own.
        Should the reasons, Sir, appear satisfactory to you I shall beg to be honored with your determination as early as may be convenient—Captain Dale had an expectation of sailing tomorrow. I have the honor to be with the greatest respect Sir Your obedient servant
        
          Timothy Pickering
        
      